     Case 1:20-cr-00020-NONE-SKO Document 42 Filed 06/01/20 Page 1 of 3


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      RAMONCHITO ONIA RACION
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00020 NONE-SKO
12                      Plaintiff,                  STIPULATION TO MODIFY CONDITIONS
                                                    OF PRETRIAL RELEASE; ORDER THEREON
13     vs.
14     RAMONCHITO ONIA RACION,
                                                    JUDGE: Hon. Erica P. Grosjean
15                     Defendant.
16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19    counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant
20    Federal Defender Eric V. Kersten, counsel for defendant Ramonchito Racion, that Mr. Racion’s
21    conditions of release may be modified to replace the existing home detention condition with a
22    curfew condition. (See Doc.12, p.2, condition 7(l).)
23           On June 24, 2019 Ramonchito Racion was granted pretrial release on conditions
24    including home detention. Mr. Racion has been subject to home detention for more than 11
25    months, with no violations. He is participating in counseling, reporting as directed, and has been
26    compliant with his release conditions. Mr. Racion’s supervising Pretrial Services Officer, Ali
27    Mirgain, fully supports the proposed modification of Racion’s release conditions.
28    ///
     Case 1:20-cr-00020-NONE-SKO Document 42 Filed 06/01/20 Page 2 of 3


 1              As amended, Mr. Racion’s Location Monitoring Condition, 7(l), shall be modified to
 2    delete the home confinement condition, and replace it with a curfew condition. As amended,
 3    condition 7(l) shall require that Mr. Racion:
 4                     participate in the following Location Monitoring program component
                       and abide by all the requirements of the program, which will include
 5                     having a location monitoring unit installed in your residence and a radio
                       frequency transmitter device attached to your person. You must comply
 6
                       with all instructions for the use and operation of said devices as given to
 7                     you by the Pretrial Services Agency and employees of the monitoring
                       company. You must pay all or part of the costs of the program based
 8                     upon your ability to pay, as determined by the PSO CURFEW: You
                       must remain inside your residence every day from 7:00 PM to 7:00AM,
 9                     or as adjusted by the pretrial services officer for medical, religious
10                     services, employment or court-ordered obligations.

11              All other release conditions of Mr. Racion’s pretrial release shall remain in full force and

12    effect.

13
14                                                    Respectfully submitted,

15                                                    McGREGOR W. SCOTT
                                                      United States Attorney
16
17    Date: May 29. 2020                              /s/ Michael Tierney
                                                      MICHAEL TIERNEY
18                                                    Assistant United States Attorney
                                                      Attorney for Plaintiff
19
20
                                                      HEATHER E. WILLIAMS
21                                                    Federal Defender

22    Date: May 29, 2020                              /s/ Eric V. Kersten
                                                      ERIC V. KERSTEN
23                                                    Assistant Federal Defender
                                                      Attorney for Defendant
24                                                    RAMONCHITO ONIA RACION

25
26
27
28

      Racion: Stipulation to Modify Pretrial
      Release Conditions; Proposed Order
                                                         2
     Case 1:20-cr-00020-NONE-SKO Document 42 Filed 06/01/20 Page 3 of 3


 1                                                ORDER
 2            Pursuant to the parties’ stipulation, the Court hereby modifies Special Condition 7(l) of
 3    the Order Setting Conditions of Pretrial Release for Ramonchito Onia Racion [doc.12], as set
 4    forth above.
 5
 6    IT IS SO ORDERED.
 7
          Dated:      June 1, 2020                              /s/
 8                                                         UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Racion: Stipulation to Modify Pretrial
      Release Conditions; Proposed Order
                                                       3
